Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-10 are pending in this office action.
Applicant’s arguments, filed 06/21/2022, have been fully considered but they are not persuasive.

Continued Examination under 37 CFR 1.11
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/21/2022 has been entered.


Response to Arguments
Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended certain claims and added new claims. The responses as well as any applicable new grounds of rejection are outlined below

Priority
Priority claimed to US Provisional Application# 62/504,803, filed 05/11/2017. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Corbett et al. (US 2006/0069840 A1, hereinafter Corbett).
For claim 1, Corbett teaches a storage device comprising: a memory; and computing circuitry operable to: provide advanced data and program protection for data stored in the memory, including one or more of the group consisting of: data-at-rest protection for the data; data-in-motion protection for the data; and data-in-use protection for the data (para 0029-0032, 0052 - data in transmission or while stored, goes through protection or data access control);
where the memory comprises authentication credentials for using one or more storage ranges on the storage device (para 0052, 0055-0057 - authentication credentials stored in the memory, and associated with one or more restricted memory partitions or ranges), which are independent of the authentication credentials for normal operation of a host computer (para 0057, 0067 - authentication using credential independent of or without having a connectivity to the host computer, i.e. independent of credentials thereof); 
where the authentication credentials for using the one or more storage ranges comprises one or more of the group consisting of: authentication credentials for provisioning access to the one or more storage ranges; and authentication credentials for accessing the one or more storage ranges (para 0052, 0055-0057 - authentication credentials are for accessing one or more restricted memory partitions or ranges).

For claim 8, Corbett teaches the claimed subject matter as discussed above.  Corbett further teaches wherein the storage device comprises one of the group consisting of: an attached storage device using USB or other attached storage protocols; a secondary internal storage device using internal host computer storage protocols; and a network attached storage device using network attached storage protocols (Abstract; para 0006, 0017, 0033).

For claim 9, Corbett teaches the claimed subject matter as discussed above.  Corbett further teaches wherein the storage device provides such data-at- rest, data-in-use, and data-in-motion protection for legacy host computers (para 0029-0032, 0035-0037, 0052 - data in transmission or while stored, goes through protection or data access control in connection with the host computer)

For claim 10, Corbett teaches the claimed subject matter as discussed above.  Corbett further teaches wherein the storage device provides such data-at-rest, data-in-use, and data-in-motion protection for new equipment specifically configured for such protections at the time of manufacture or assembly (para 0035-0037 - protection involves biometric authentication interfaces associated with the device at the time of manufacturing; para 0052, 0055-0057 - authentication credentials stored in the memory, and associated with one or more restricted memory partitions or ranges).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US 2006/0069840 A1, hereinafter Corbett), in view of Welch et al. (US 2018/0239912 A1, Welch hereinafter).
For claim 2, Corbett teaches the claimed subject matter as discussed above. Although Corbett teaches memory media such as different types of ROM (para 0041, 0050) implying that memory ranges included in that media are read-only, Corbett does not appear to explicitly teach, whereas Welch teaches configuring one or more storage ranges including one or more read-only ranges for executable tools by the host computer (Abstract; para 0023, 0035, 0065 - read access associated with memory range or partition that has code such as bootable or executable tool/processes). Based on Corbett in view of Welch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Welch in the system of Corbett, in order to include various most commonly available memory types such as read-only memory and with any type of commonly found data type such as executable files, processes or code, thereby making the system more versatile and suitable for securing common data types.

For claim 3, Corbett teaches the claimed subject matter as discussed above. Although Corbett teaches memory media of different types, Corbett does not appear to explicitly teach, whereas Welch teaches one or more storage ranges including one or more write-only ranges for forensic logging (para 0035, 0062 - only write access associated with memory range or partition that has log data for further inspection, scrutiny or analysis). Based on Corbett in view of Welch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Welch in the system of Corbett, in order to include various common memory access features such as read, or write or combination, to store any data as per the system objective, thereby making the system more versatile and suitable for securing specific data.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US 2006/0069840 A1, hereinafter Corbett), in view of Maffezzoni et al. (US 6,532,535 B1, Maffezzoni hereinafter).
For claim 4, Corbett teaches the claimed subject matter as discussed above.  Corbett does not appear to explicitly teach, whereas Maffezzoni teaches configuring one or more storage ranges including one or more intermittently read- or write-only ranges for backing up known good boot and operating software and/or data on the host computer (Fig. 15; col. 9 lines 11-23, 32-35, 56-61 - bootable partition with working bootable code is stored in the respective memory partition; Table 18 - options of read or write only accesses). Based on Corbett in view of Maffezzoni, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Maffezzoni in the system of Corbett, in order to include various most commonly available memory types such as read-only or write-only memory and with any type of commonly found data type such as executable files, processes or bootable code, thereby making the system more versatile and suitable for securing common data objects.

For claim 5, Corbett teaches the claimed subject matter as discussed above.  Corbett does not appear to explicitly teach, whereas Maffezzoni teaches wherein the storage device comprises an alternative boot device for the host computer and is configured to provide read-only access to that boot (col. 9 lines 11-23; Table 18 - options of read or write only accesses to partitions).

For claim 6, Corbett teaches the claimed subject matter as discussed above.  Corbett does not appear to explicitly teach, whereas Maffezzoni teaches wherein the storage device comprises a backup or normal boot device for the host computer with its own read-only boot range (Fig. 15; Table 1; col. 9 lines 11-61 - bootable and alternate boot partition is stored in the respective memory partition; Table 18 - options of read or write only accesses to partitions).

For claim 7, Corbett teaches the claimed subject matter as discussed above.  Corbett does not appear to explicitly teach, whereas Maffezzoni teaches wherein the memory comprises one or more tools for virus checking and/or other checking for host computer operation integrity in the normal host computer operating environment including one or more of: normal host computer program data; file system storage; boot storage; and active memory usage (Fig. 15; col. 9 line 11-61 - bootable partition is stored in the respective memory partition, wherein the code includes sections for checking various aspects such as signatures for working bootable code and partition types associated with system and host computer operations).

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433